,



                 THE     ATTORNEY        GENERAL
                            OF   TEXAS



                            July 27, 1988




    Honorable Gary Garrison              opinion Ro.   JM-933
    Ector County Attorney
    Ector County Courthouse, Rm. 223     Re:    Authority of a com-
    Odessa, Texas 79761                  missioners court to direct
                                         the county auditor to set
                                         up a separate bank account
                                         (RQ-1366)

    Dear Mr. Garrison:

         you ask whether the commissioners court of Ector County
    is empowered   to order a separate bank account       to be
    established for the "E&or    County Airport  Fund," created
    pursuant to article 46d-11, V.T.C.S., a provision of the
    Municipal Airports Act. In our opinion, the commissioners
    court of Ector County may order the establishment      of a
    separate bank account for the airport fund.

         Article 46d-11 V.T.C.S. provides:

                The revenues obtained by a municipality
            from the ownership,    control or operation  of
            any   airport  or  air   navigation   facility,
            including proceeds     from the sale of any
            airport or portion thereof or air navigation
            facility property,   shall be deposited in a
            special fund to be designated the '
            Airport   Fund,' which     revenues shall    be
            appropriated solely to, and used by the mun-
            icipality for, the purposes      authorized  by
            this Act.

         The county auditor's authority with ,respect to the
    maintenance of county funds, in counties under      190,000
    population such as Ector County, is provided for in section
    112.001 of the Local Government Code:

               In a county with a   population of less than
            190,000, the county     auditor may adopt and
            enforce regulations,    not inconsistent   with
            law or with a rule      adopted under Section




                                 p. 4686
                                                                1




Honorable Gary Garrison - Page 2   (JM-933)                     I




        112.003, that the auditor considers necessary
        for the speedy and proper collecting,  check-
        ing, and accounting of the revenues and other
        funds and fees that belong to the county.

     We believe,  however,  that the authority     given the
commissioners court in section     113.004 regarding   county
accounts and chapter   116 of the Local Government       Code
regarding depositories  for county funds implies that the
commissioners court has authority to determine the physical
location and manner of segregation   of county funds such as
the county airport fund created pursuant to article 46d-11.

     Section 113.004 of the Local Government Code provides
that the treasurer shall divide funds received into certain
classes, but subsection (c) of the section provides      that
"[t]he commissioners   court, as it considers    proper,  may
require other accounts to be kept, creating other classes of
funds." Section    116.021(a) authorizes   the commissioners
court to contract with one or more banks in the county    for
the deposit of county funds. Section 116.111 authorizes the
commissioners court to "determine and designate the charact-
er and amount of county   funds that will be demand deposits
and that will be time deposits."

     It is our opinion that the authority of the commission-
ers court to create classes    of funds, to select county
depositories, and to require separate accounts   to be kept
includes the authority to require a separate bank account to
be established for the airport fund, as long as all applic-
able legal requirements are met.

     We feel it appropriate to note that we are not unmind-
ful of the continuing legal uncertainty as to the scope of
the County Auditor's authority   relative to that of other
county officers.  &.& u,     Attorney General Opinion JW-911
(1988). Nevertheless, we here conclude from a review of the
statutes relevant to the issue you present that the commis-
sioners court is authorized to order a separate bank account
established  for the airport fund created pursuant        to
V.T.C.S. article 46d-11.

     YOU also ask whether maintenance      of a    "separate
accountO' under   the general    county accounting    system
satisfies the requirement  of V.T.C.S.  article 46d-11 that
the revenues from the municipal  airport "be deposited in a
special fund."

     We do not conclude here that the deposit of the funds      --..
in a separate bank account is reo-uired by article  46d-11,




                             p. 4687
     i


         Honorable Gary Garrison - Page 3     (JM-933)


.-

         only that the commissioners     court has the authority   to
         require the funds to be segregated     in such manner.   But
         different county funds E&Y be placed      in a sinale bank
         account if proper accounting procedures      are adopted to
         insure the funds are utilized ,for the correct purposes.
         Attorney General Opinion H-1254   (1978). See also Attorney
         General Opinion W-975 (1971).

                                SUMMARY
                    The commissioners court of Ector County is
                 authorized to order a separate bank account
                 established  for the airport    fund created
                 pursuant to V.T.C.S. article 46d-11.   Estab-
                 lishment of a separate bank.account for the
                 special  fund is not required     if   proper
                 accounting procedures are followed.




                                              JIM.MATTOX
                                              Attorney General of Texas

         WARYKELLER
         First Assistant Attorney General

         Lou MCCREARY
         Executive Assistant Attorney General

         JUDGE ZOLLIE STEAKLEY
         Special Assistant Attorney General

         RICK GILPIN
         Chairman, Opinion Committee

         Prepared by William Walker
         Assistant Attorney General




                                       p. 4688